Name: Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine
 Type: Directive
 Subject Matter: cultivation of agricultural land;  means of agricultural production;  agricultural activity;  marketing
 Date Published: 1968-04-17

 Avis juridique important|31968L0193Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine Official Journal L 093 , 17/04/1968 P. 0015 - 0023 Finnish special edition: Chapter 3 Volume 2 P. 0032 Danish special edition: Series I Chapter 1968(I) P. 0091 Swedish special edition: Chapter 3 Volume 2 P. 0032 English special edition: Series I Chapter 1968(I) P. 0093 - 0103 Greek special edition: Chapter 03 Volume 3 P. 0039 Spanish special edition: Chapter 03 Volume 2 P. 0124 Portuguese special edition Chapter 03 Volume 2 P. 0124 COUNCIL DIRECTIVE of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (68/193/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament 1; After consulting the Economic and Social Committee; Whereas the production of wine and table grapes occupies an important place in the agriculture of the European Economic Community; Whereas satisfactory results in vine cultivation depend to a large extent on the use of appropriate propagation material ; whereas to this end certain Member States have for some time restricted the marketing of vine vegetative propagation material to high quality wood and young plants ; whereas those States have been able to take advantage of the systematic plant selection work carried out over several decades which has resulted in the development of stable and uniform vine varieties which, by reason of their characters, promise to be of great value for the purposes in view; Whereas greater productivity will be achieved in the Community vine cultivation if for the choice of the varieties permitted to be marketed the Member States apply uniform rules which are as strict as possible; Whereas it is however justifiable to restrict marketing to certain varieties only if the vine grower can be sure of actually obtaining propagation material of those varieties; Whereas certain Member States have for this purpose been applying certification schemes which are intended by official control to ensure varietal identity and purity, and health status, particularly as regards virus diseases ; whereas these schemes may constitute one of the bases for a uniform Community certification scheme; Whereas such a scheme should apply to the marketing both in other Member States and on domestic markets of propagation material produced within the Community; Whereas, as a general rule, propagation material intended for the production of grapes or for the production of propagation material should be allowed to be marketed only if it has been officially examined and certified, in accordance with the rules for certification, as basic material or certified material ; whereas the choice of the technical terms "basic material" and "certified material" is based on already existing international terminology and on the Community schemes for other genera and species of plant; Whereas it would be desirable to restrict marketing to certified vine propagation material obtained by clonal selection ; whereas, however, it is at present impossible to attain this objective since Community requirements could not be entirely covered by such material ; whereas, therefore, the marketing of checked standard material which must also possess identity and varietal purity but which does not always afford the same assurances as propagation material obtained by clonal selection should be allowed provisionally ; whereas, however, this category should gradually be eliminated; Whereas, if vines are not propagated or if propagation material is not marketed in a Member State, it seems justifiable to exempt that State from the obligation to arrange for certification or for checking 1OJ No 156, 15.7.1967, p. 30. of standard material without however affecting its obligation to restrict marketing to certified material and standard material; Whereas propagation material which is not placed on the market should not, in view of its minor economic importance, be subject to Community rules ; whereas Member States must retain the right to make such material subject to special provisions; Whereas Community rules should not apply to propagation material shown to be intended for export to third countries; Whereas Community rules must be adopted by the Council not later than 31 December 1969 for propagation material produced in third countries and marketed in the Community; Whereas, in order to improve not only the genetic valve of Community propagation material, but also its external quality, certain conditions must be laid down as to technical purity, quality and grading; Whereas, in order to ensure the identity of the propagation material, Community rules must be laid down as regards the separation of batches, packaging, sealing and marking ; whereas to this end the labels should give the particulars needed both for official control and for the information of the vine grower and should clearly show the Community nature of the certification; Whereas, in order to ensure that both the requirements as to the quality of propagation material and the provisions for ensuring its identity are complied with during marketing, the Member States must make provision for suitable control arrangements; Whereas propagation material satisfying these requirements should, without prejudice to Article 36 of the Treaty, be subject to no marketing restrictions other than those provided for in Community rules; Whereas, until such time as a common catalogue of varieties has been established, the restrictions allowed should include in particular the right of Member States to restrict the marketing of propagation material to those varieties which are of value for cropping and use in their territory ; whereas it is not appropriate to decide at present whether and subject to what conditions Member States may prohibit, in whole or in part, the cultivation of certain varieties of vine in the territory; Whereas, subject to certain conditions, propagation material produced in other Member States from basic material certified in a Member State should be recognised as equivalent to propagation material produced in that Member State; Whereas, during periods in which there are difficulties in obtaining supplies of certified material of the various categories, or of standard material, propagation material satisfying less stringent requirements should temporarily be permitted to be marketed; Whereas, in order to harmonise the technical methods of certification and of checking standard material used in the various Member States and to enable comparisons to be made in the future between material certified or checked within the Community and that coming from third countries, Community tests should be carried out in the Member States to assess the quality of the different categories of propagation material; Whereas the Commission should be entrusted with the task of adopting certain measures for the application of this Directive ; whereas, in order to facilitate implementation of the proposed measures, a procedure should be provided for establishing close co-operation between Member States and the Commission within a Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry; HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive shall apply to material for the vegetative propagation of the vine (hereinafter called "propagation material") produced and marketed within the Community. Article 2 1. For the purposes of this Directive, the following definitions shall apply: A. Vines : Plants of the genus Vitis (L.) intended for the production of grapes or for use as propagation material for such plants. B. Propagation material: >PIC FILE= "T0011127"> >PIC FILE= "T0011128"> C. Stock nurseries : nurseries for the production of rootstock cuttings for grafting, nursery cuttings or top-graft cuttings. D. Cutting nurseries : nurseries for the cultivation of rooted cuttings or rooted grafts. E. Basic material : propagation material (a) which has been produced under the responsibility of the grower according to accepted practices for the maintenance of the variety; (b) which is intended for the production of propagation material; (c) which satisfies the conditions laid down in Annexes I and II for basic material ; and (d) which has been found by official examination to satisfy the above-mentioned conditions. F. Certified material : propagation material (a) which is obtained direct from the basic material of a variety or, if the grower so requests, from propagation material of an earlier stage of multiplication than basic material which has been found by official examination to satisfy the conditions laid down in Annexes I and II for basic material; (b) which is intended for - the production of young plants or parts of plants for use in the production of grapes, or - the production of grapes; (c) which satisfies the conditions laid down in Annexes I and II for certified material ; and (d) which has been found by official examination to satisfy the above-mentioned conditions. G. Standard material : propagation material (a) which has varietal identity and purity; (b) which is intended for - the production of young plants or parts of plants for use in the production of grapes; (c) which satisfies the conditions laid down in Annexes I and II for standard material ; and (d) which has been found by official examination to satisfy the above-mentioned conditions. H. Official measures : measures taken (a) by State authorities, or (b) by any legal person whether governed by public or by private law, acting under the responsibility of the State, or (c) in the case of ancillary activities which are also subject to State control, by any natural person duly sworn for that purpose, provided that the persons mentioned under (b) and (c) derive no private gain from such measures. 2. Member States may (a) provided that there shall be no official certification of propagation material or checking of standard material if such material is not normally propagated or marketed in their territory; (b) as a transitional measure, after the entry into force of the laws, regulations or administrative provisions necessary to comply with this Directive, provide that propagation material which has been used for establishing stock nurseries or cutting nurseries is equivalent to propagation material certified or checked in accordance with the provisions of this Directive if, before being so used, it afforded the same assurances as propagation material certified or checked in accordance with the provisions of this Directive. Article 3 1. The Member States shall provide that vine propagation material may not be placed on the market: - unless it has been officially certified as "basic material" or "certified material", or is officially checked standard material, and - unless it satisfies the conditions laid down in Annex II. 2. Member States may provide for derogations from the provisions of paragraph 1: (a) for propagation material of an earlier stage of multiplication than basic stock; (b) for tests or for scientific purposes; (c) for selection work. 3. Member States may provide for derogations as regards the minimum length of rootstock cuttings for grafting Annex II (III) (1) (B) (a). 4. The Commission, acting in accordance with the procedure laid down in Article 17, may: (a) authorise Member States, by way of degoration from the provisions of Annex II (II) (1), to classify as certified material rooted grafts consisting of certified material grafted on to standard material ; such authorisation shall be granted only for a transitional period to be set and only until such time as the Member States concerned have sufficient supplies of basic material and certified material for their new plantings; (b) provide that after specified dates propagation material of certain vine varieties may not be placed on the market unless it has been officially certified as "basic material" or "certified material". Article 4 Member States may as regards the conditions laid down in Annexes I and II, impose additional or more stringent requirements for the certification of propagation material or the checking of standard material produced in their own territory. Article 5 1. Each Member State shall establish a list of the vine varieties officially accepted for certification and for checking as standard material in its territory. The list shall give the principal morphological and physiological characters by which the varieties can be distinguished one from another. 2. A variety shall be accepted for certification or checking only if it has been established by official or officially controlled examinations, particularly growing trials, that the variety is sufficiently uniform and stable. If it is known that the variety is marketed in another country under a different name, that name shall also be recorded in the list. 3. The varieties accepted shall be officially checked at regular intervals. If any of the conditions for acceptance for certification or checking is no longer satisfied, acceptance shall be revoked and the variety deleted from the list. 4. These lists and any alterations made to them shall be sent forthwith to the Commission, which shall communicate them to the other Member States. Article 6 The Member States shall require that for the checking of varieties samples are drawn officially in accordance with appropriate methods. Article 7 The Member States shall provide that, while growing and during lifting, or removal from the parent vine, packaging, storage and transportation, propagation material be kept in separate batches and be marked with the variety and, where applicable, in the case of basic material and certified material, with the clone. Article 8 1. The Member States shall require that propagation material be marketed only in sufficiently homogeneous batches and in sealed packages or bundles bearing, as prescribed in Articles 9 and 10, a sealing device and markings. Packaging shall comply with the provisions of Annex III. 2. Member States may, for the marketing of small quantities to the final consumer and for the marketing of vines in pots, crates or boxes, provide for derogations from the provisions of paragraph 1 in respect of packaging, sealing and marking. Article 9 The Member States shall require that packages and bundles of propagation material be sealed by the person responsible in such a manner that when the container or bundle is opened the seal is damaged and cannot be re-attached. Article 10 1. The Member States shall require that the person responsible for sealing affix on the outside of the packages and bundles of propagation material a label in one of the official languages of the Community conforming to the specification in Annex IV ; the label shall be attached with the seal. The colour of the label shall be white for basic material, blue for certified material and dark yellow for standard material. 2. Member States may provide that each batch also be accompanied by a document giving the same information as the label. Article 11 The Member States shall ensure that the identity of the propagation material is preserved, from the time of its lifting, or its removal from the parent vines until its delivery to the final consumer, by a system of official controls laid down or approved by them. They shall make suitable arrangements for propagation material to be officially controlled during marketing, at least by check sampling, as regards its compliance with the requirements of this Directive. Article 12 1. The Member States shall ensure that basic material and certified material which have been officially certified and whose containers have been marked as prescribed in this Directive and standard material whose containers have been sealed and marked as prescribed in this Directive, are subject to no marketing restrictions as regards their characters, examination arrangements, marking and sealing other than those laid down in this Directive. 2. Member States may: (a) where no measures have been taken by the Commission under Article 3 (4) (b) and entered into force, provide that after specified dates propagation material of certain vine varieties may not be placed on the market unless it has been officially certified as "basic material" or "certified material"; (b) until such time as a common catalogue of varieties can be introduced, restrict the marketing of propagation material to those varieties which are entered in a national list based on value for cropping and use in their territory ; the conditions for inclusion in this list shall be the same for varieties coming from other Member States as for domestic varieties. Article 13 The Member States shall provide that propagation material which is obtained directly from basic material certified in one Member State and grown in another Member State may be certified in the State which produced the basic material if the propagation material has undergone field inspection satisfying the conditions laid down in Annex I and if official examination has shown that the conditions laid down in Annex II are satisfied. Article 14 1. In order to eliminate any temporary difficulties in the general supply of basic material, certified material or standard material that occur in one or more Member States and cannot be overcome within the Community, the Commission, acting in accordance with the procedure laid down in Article 17, shall authorise one or more Member States to accept for marketing, for a period to be set by the Commission, propagation material of a category satisfying less stringent requirements. 2. For a category of propagation material of any given variety, the colour of the label shall be that provided for the corresponding category ; in all other cases it shall be brown. The label shall always state that the propagation material in question is of a category satisfying less stringent requirements. Article 15 1. This Directive shall not apply to propagation material shown to be intended for export to third countries. 2. The Council, acting by a qualified majority on a proposal from the Commission, shall, not later than 31 December 1969, adopt measures concerning propagation material produced in third countries and marketed within the Community. Article 16 1. Community tests shall be carried out within the Community in order to assess the quality of the propagation material ; these tests shall be subject to inspection by the Committee referred to in Article 17. 2. These tests shall, during a first stage, be used to harmonise the technical methods of certifying certified material and checking standard material so as to obtain results which are equivalent. As soon as this aim is achieved, annual progress reports shall be made on the tests and sent in confidence to the Member States and to the Commission. The Commission, acting in accordance with the procedure laid down in Article 17, shall set the date for the first report. 3. The Commission, acting in accordance with the procedure laid down in Article 17, shall make the necessary arrangements for the tests to be carried out. Propagation material produced in third countries may be included in the tests. Article 17 1. Where the procedure laid down in this Article is to be followed, matters shall be referred by the Chairman, either on his own initiative or at the request of the representative of a Member State to the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry (hereinafter called the "Committee") set up by the Council Decision of 14 June 1966. 1 2. Within the Committee, the votes of the Member States shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 1OJ No 125, 11.7.1966, p. 2289/66. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within a time limit set by the Chairman according to the urgency of the matter. Opinions shall be delivered by a majority of twelve votes. 4. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council. In that event the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within one month. Article 18 This Directive shall be without prejudice to the provisions of national laws justified on grounds of the protection of health and life of humans, animals or plants or the protection of industrial and commercial property. Article 19 The Member States shall, not later than 1 July 1969, bring into force the measures necessary to comply with this Directive and shall forthwith inform the Commission thereof. Article 20 The Directive is addressed to the Member States. Done at Luxembourg, 9 April 1968. For the Council The President E. FAURE ANNEX I CONDITIONS RELATING TO THE GROWING CROP I. General conditions 1. The crop shall have varietal identity and purity. 2. The cultural condition of the plantation and the stage of development of the plants shall be such as to permit varietal identity and purity to be adequately checked. 3. The greatest care shall be taken to ensure that the soil in which stock and cutting nurseries intended for the cultivation of basic material or certified material are planted is not infected with harmful organisms, in particular viruses. 4. Harmful organisms which reduce the usefulness of the propagation material shall be at the lowest possible level. 5. The crop shall be kept free from plants showing symptoms of virus diseases. 6. The failure rate in stock nurseries intended for the production of certified material shall not exceed 5 % ; in stock nurseries intended for the production of standard material it shall not exceed 10 %. The proportion of failure may exceptionally exceed these percentages when due to physical causes. 7. There shall be at least one crop inspection each year ; a second crop inspection shall be carried out in cases of disputes on matters which can be decided without prejudice to the quality of the propagation material. II. Special conditions 1. Cutting nurseries shall not be established within, or within a few metres of, vineyards for the production of fruit. 2. The parts of vine plants used for the production of rooted cuttings and rooted grafts shall be taken from stock nurseries which have been inspected and approved. ANNEX II CONDITIONS RELATING TO PROPAGATION MATERIAL I. General conditions 1. Propagation material shall have varietal identity and purity ; a 1 % tolerance shall be accepted for the marketing of standard material. 2. Minimum technical purity : 96 %. The following shall be regarded as technically impure: (a) wholly or partly desiccated propagation material, even when it has been steeped in water after desiccation; (b) damaged, bent or injured propagation material, in particular when damaged by hail or frost or when crushed or broken. 3. Harmful organisms which reduce the usefulness of the propagation material shall be at the lowest possible level. II. Special conditions 1. Rooted grafts: Rooted grafts consisting of basic material grafted on to basic material or of basic material grafted on to certified material shall be classified as basic material. Rooted grafts consisting of certified material grafted on to basic material or of certified material grafted on to certified material shall be classified as certified material. All other combinations shall be classified as standard material. 2. Parts of young vine plants: The vine shoots shall have reached an adequate state of maturity of the wood. The "wood/pith" ratio shall be normal for the variety. III. Grading 1. Rootstock cuttings for grafting, nursery cuttings and top-graft cuttings: A. Diameter This shall be measured at the widest point of the top cross-section. (a) Rootstock cuttings for grafting and top-grafting cuttings: (aa) top diameter: (i) Vitis rupestris and its crossing with Vitis vinifera, 6 to 12 mm; (ii) other varieties, 6 75 to 12 mm; the number of shoots with a diameter of not more than 7 mm, in the case of Vitis rupestris and its crossings with Vitis vinifera, and not more than 7 75 mm, in the case of other varieties, shall not exceed 25 % of the batch; (bb) maximum butt-end diameter, 14 mm except in the case of top-graft cuttings for grafting plants in situ. The cut shall be made at least 2 cm below the lowest eye. (b) Nursery cuttings: minimum top diameter : 3 75 mm. B. Length The length shall be measured from the lowest part of the lowest node ; the uppermost inter-node must be kept intact. (a) Rootstock cuttings for grafting : minimum length, 1 705 m; (b) Nursery cuttings : minimum length, 55 cm ; in the case of Vitis vinifera, 30 cm; (c) Top-grafting cuttings : minimum length, 50 cm, with at least five usable eyes. 2. Rooted cuttings A. Diameter The diameter, measured at the middle of the internode immediately under the extension growth and along the longest axis shall be not less than 5 mm. B. Length The distance from the lowest point at which roots emerge to the base of the extension growth shall be not less than: (a) for rootstocks, 30 cm; (b) for other rooted cuttings, 22 cm. C. Roots Each plant shall have at least three well-developed and well-spaced roots. However, the 420 A variety may have only two well-developed roots, provided that they are on opposite sides. 3. Rooted grafts (a) the stem shall be at least 20 cm long; (b) roots : each plant shall have at least three well-developed and well-spaced roots. However, the 420 A variety may have only two well-developed roots, provided that they are on opposite sides. (c) union : each plant shall have an adequate, regular and secure union. ANNEX III PACKAGING Composition of packages or bundles: >PIC FILE= "T0011129"> ANNEX IV LABEL A. Required information (a) 1. "EEC standards". 2. Name and address of producer or his indentification number. 3. Authority responsible for certification or checking and Member State. 4. Reference number of batch. 5. Variety and, where appropriate, the clone (for rooted grafts, the clones of the rootstocks and the top-graft cuttings). 6. Category. 7. Country of production. 8. Quantity. 9. Length - for rootstock cuttings for grafting if a Member State grants derogations from the rules relating to minimum lengths (Article 3 (3)). (b) In the case of "Rooted cuttings" and "Rooted grafts" the particulars referred to in Items 1, 2, 5, 6 and 7 of (a) are sufficient. B. Minimum dimensions (a) 110 Ã  67 mm for rootstock cuttings for grafting, top-graft cuttings and nursery cuttings; (b) 80 Ã  70 mm for rooted cuttings and rooted grafts.